Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “further comprising a substrate under the insulating layer” at line 2.  It is unclear whether said limitation is the same or different element as “a substrate” recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (US PGPub 2013/0017752) in view of Nendai (US PGPub 2016/0133869).
Re claim 1: Kajitani teaches (figs. 1, 2, and 5A-F) a display device comprising: an insulating layer (partition wall 12; e.g. paragraph 42) including first extending portions (portions of 12 which extends in the X-direction as shown in fig. 1; hereinafter “1EP”) and second extending portions (portions of 12 which extends in the Y-direction as shown in fig. 1; hereinafter “2EP”), and respective of the first extending portions (1EP) and respective of the second extending portions (2EP) defining a pixel (area inside opening defined by partition wall 12 is area 19; e.g. paragraph 44) which is surrounded by the respective first extending portions (1EP) and the respective second extending portions (2EP), the first extending portions (1EP) extending in a first direction (X-direction; hereinafter “1D”) along a first side (upper and lower sides of 19; hereinafter “1S”) of the pixel (19), the second extending portions (2EP) extending in a second direction (Y-direction; hereinafter “2D”) along a second side (left and right sides of 19; 2S”) of the pixel (19), the second direction (2D) crossing the first direction (1D); and an organic electroluminescent layer (organic EL layers 17; e.g. paragraph 48) formed in the pixel (19), on the first extending portions (1EP), and on the second extending portions (2EP), a substrate (11) including a display region (region provided with 19; hereinafter “DR”) where a plurality of the pixels (19) are disposed in a matrix (15 provided inside openings 19 are arranged in a matrix-shape; e.g. paragraph 47), wherein the pixel (19) has a rectangular shape (19 are rectangular shaped as can be seen in fig. 1) including a long side (vertical sides which extend in Y-direction of 19 are the long side; hereinafter “LS”) and a short side (horizontal sides which extend in X-direction of 19 are the long side; hereinafter “SS”) in the plan view, the first side (1S) is along the short side (SS), and the second side (2S) is along the long side (LS), the first extending portions (1EP) are provided between the short sides (SS) of adjacent pixels (adjacent 19 in the Y-direction), the second extending portions (2EP) are provided between the long sides (LS) of adjacent pixels (adjacent pixels 19 in the X-direction), and a first width (width of 1EP in the Y-direction; hereinafter “1W”) of the first extending portions (1EP) in the second direction (2D) in a plan view and a second width (width of 2EP in the X-direction; hereinafter “2W”) of the second extending portions (2EP) in the first direction (1D).
Although Kajitani teaches at paragraph 44 that these first width and second widths can be generally about 10-100 microns depending on the specification of the light-emitting device, Kajitani is silent as to explicitly teaching the first width being smaller than the second width.
45 is smaller than the second width of the vertical partitions 41, 42, 43 as shown in fig. 2.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the narrower first extending portion and the wider second extending portion as taught by Nendai in the device of Kajitani in order to have the predictable result of using a known width for partitions known for providing sufficient display properties, especially since Kajitani specifically teaches that these dimensions can be modified and tailored to required display specifications as discussed at paragraph 44 of Kajitani.
Re claim 2: Kajitani teaches the display device wherein the organic electroluminescent layer (17) has a first region (region of 17 that overlaps and directly contacts 1EP; hereinafter “1R”), a second region (region of 17 that overlaps and directly contacts 2EP; hereinafter “2R”), and a center region (region of 17 that overlaps and directly contacts 16; hereinafter “CR”) surrounded by the first region (1R) and the second region (2R), the second region (2R) is formed along the second extending portions (2EP) in the plan view, and the second region (2R) is thinner than the center region (CR).
Re claim 3: Kajitani teaches the display device wherein the first region (1R) is formed along the first extending portions (1EP) in the plan view, and the first region (1R) is thinner than the center region (CR).
Re claim 8: Kajitani in view of Nendai teaches the display device according to claim 1, wherein the organic electroluminescent layer (17) is formed in each of the 19) for each luminescent color (displays will have green and blue emission layers; e.g. paragraph 38 of Nendai).

Claims 1-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani in view of Nendai, as applied to claim 1 above, and further in view of Han et al. (US 7,365,367; hereinafter “Han”).
Re claim 4: Kajitani teaches the display device further comprising a substrate (11) under the insulating layer (12), wherein the first extending portions (1EP) include a first top portion (top of 14 of 12 of 1EP; hereinafter “1TP”) and first inclined surfaces (inclined sides of 14 of 12 of 1EP; hereinafter “1IS”) formed at both edges of the first top portion (1TP) which are along the first side (1S), the second extending portions (2EP) include a second top portion (top of 14 of 12 of 2EP; hereinafter “2TP”) and second inclined surfaces (inclined sides of 14 of 12 of 2EP; hereinafter “2IS”) formed at both edges of the second top portion (2TP) which are along the second side (2S).
Kajitani in view of Nendai teaches that 1EP is narrower than 2EP, however is silent as to explicitly teaching a first angle between the first inclined surface and the substrate is larger than a second angle between the second inclined surface and the substrate.
Han teaches (e.g. fig. 14B) a first angle (angle of angled side surface of 314, which is narrow when compared to 315; hereinafter “A1”) between the first inclined surface (angled side surface of 314) and the substrate (300) is larger than a second angle (angle of angled side surface of 315, which is wide when compared to 314; A2”) between the second inclined surface (angled side surface of 315) and the substrate (300).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the narrow partition with large first angle and the wide partition with smaller angle as taught by Han in the device of Kajitani in view of Nendai in order to have the predictable result of using side surface angles which is shown that when a height of a partition is relatively the same while the widths differ, the angle of the sloped sides tend to be larger on narrow partition when compared to wide partitions.
Re claim 5: Kajitani in view of Nendai and Han teaches the display device wherein a width (top surface of narrow partition 314 of Han is narrow compared to that of 315) of the first top portion (1EP of Kajitani which is the narrower than 2EP) in the plan view is smaller than a width (top surface of narrow partition 315 of Han is wide when compared to that of 314) of the second top portion (2EP of Kajitani which is the wider than 1EP).
Re claim 6: Kajitani in view of Nendai and Han teaches the display device wherein heights of the first top portion (1TP of Kajitani) and the second top portion (2TP of Kajitani) are same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822